Order filed, February 28, 2018.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-18-00118-CV

             MCDONALD OILFIELD OPERATIONS, LLC, Appellant

                                              V.

  3B INSPECTION, LLC ROBERT BEALL, CHRIS MYRAND, KYLE GRANT,
             PATRICK BAGE AND DYLAN ROGGE, Appellee


                        On Appeal from the 268th District Court
                               Fort Bend County, Texas
                           Trial Court Case 17-DCV-247216


                                          ORDER
       The reporter’s record in this case was due 02/26/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.

                                       PER CURIAM